Citation Nr: 1636119	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-41 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable initial disability rating prior to June 19, 2012, an initial disability rating in excess of 10 percent prior to August 21, 2014, and an initial disability rating in excess of 20 percent from August 21, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel 





INTRODUCTION

The Veteran had active duty service from November 1963 to October 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board in March 2014 remanded the matter to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development of the record.


FINDINGS OF FACT

1.  Prior to June 19, 2012, the Veteran's bilateral sensorineural hearing loss is manifested by no more than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  

2.  Prior to August 21, 2014, the Veteran's bilateral sensorineural hearing loss is manifested by no more than Level V hearing acuity in the right ear and Level IV hearing acuity in the left ear. 

3.  From August 21, 2014, the Veteran's bilateral sensorineural hearing loss is manifested by no more than Level V hearing acuity in the right ear and Level VI hearing acuity in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for bilateral sensorineural hearing loss prior to June 9, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for an initial rating in excess of 10 percent for bilateral sensorineural hearing loss prior to August 21, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


3.  The criteria for an initial rating in excess of 20 percent for bilateral sensorineural hearing loss from August 21, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Where, as here, the underlying service connection claim has been granted and the Veteran's claim for a higher initial rating arises from his appeal of the initial evaluation assigned, the requirements of 38 U.S.C.A. § 5103(a) notice are not triggered, since the claim has already been substantiated.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Accordingly, no additional notice is required, and any defect in the notice is not prejudicial. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service VA treatment records.  The Veteran has also submitted personal statements and was afforded an opportunity to testify before a decision review officer at the RO.  He has not identified any additionally available evidence for consideration. 

Pursuant to the Board's March 2014 remand, the AMC was directed to schedule the Veteran for a VA audiological examination with the purpose of determining the severity of the Veteran's bilateral sensorineural hearing loss.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

Prior to adjudicating the issue on remand, the AMC afforded the Veteran a VA examination in August 2014, wherein the examiner carried out audiometric testing.  Based on the examination and review of the claims file, the examiner offered an opinion as to the functional impact of the Veteran's bilateral sensorineural hearing loss.  In light of the fact that the examiner carried out audiometric testing and thoroughly reviewed the claims file before providing an opinion on the functional loss stemming from the sensorineural hearing loss, the Board finds that the AMC substantially complied with the Board's remand directives as to the bilateral sensorineural hearing loss claim.  

In addition to the August 2014 VA examination, the Veteran was afforded VA examinations in February 2010, June 2010 and June 2012.  As the VA examiners in each of these examinations considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the each examination is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Factual Background and Analysis

Service connection was granted for right ear hearing loss with a noncompensable rating in a February 2010 rating decision, with an effective date of November 18, 2009.  In that same rating decision the RO denied service connection for left ear hearing loss.  The Veteran filed a March 2010 notice of disagreement as to both the initial noncompensable rating assigned to the right ear hearing loss as well as the denial of service connection for left ear hearing loss.  After both the noncompensable rating for the right ear hearing loss and the denial of service connection for left ear hearing loss were continued by the RO in an August 2010 statement of the case, the Veteran perfected his appeal of both issues by submitting an October 2010 VA Form 9.  Rather than certifying the appeal to the Board, the RO reevaluated the Veteran's hearing and issued a July 2012 rating decision wherein service connection for left ear hearing loss was granted, the claims were combined into one claim for bilateral sensorineural hearing loss, and a combined rating of 10 percent was assigned effective June 19, 2012. 

Subsequent to the issuance of the July 2012 rating decision, the Veteran's case was submitted to the Board, whereupon in March 2014 the Board remanded the matter for a new VA audiological examination.  After evaluating these new audiological results, the AMC issued an April 2015 rating decision in which it increased the disability rating of the bilateral sensorineural hearing loss from 10 percent to 20 percent effective August 21, 2014.  However, as this was not a full grant of the requested benefits, the matter was resubmitted to the Board for it adjudication. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  In a claim for an increased initial rating, "staged" ratings may be warranted where the factual findings reflect that the service-connected disability exhibited distinct symptoms during different time periods of the Veteran's life.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Here, the Veteran's bilateral hearing loss has been staged with increased ratings throughout the pendency of his appeal. 

The Rating Schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing. Id. 

The Veteran's hearing was first evaluated in connection with this claim in a February 2010 VA audiology examination.  The examination revealed the following pure tone thresholds: 


HERTZ

1000
2000
3000
4000
RIGHT
30
35
40
60
LEFT
35
40
60
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 41.25 decibels for the right ear, and 51.25 decibels in the left ear.  The speech recognition score, using the Maryland CNC word list, was 94 percent in both ears.  With regards to the functional impact of the hearing loss, the examiner reported that the Veteran had difficulty hearing. 

Applying the results from the February 2010 audiology examination to the Rating Schedule shows Level I hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In June 2010, the Veteran was afforded an audiological examination after contending that the results of the February 2010 examination did not accurately capture the severity of his bilateral sensorineural hearing loss.  That examination revealed the following pure tone thresholds: 


HERTZ

1000
2000
3000
4000
RIGHT
35
30
35
55
LEFT
35
35
60
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 38.75 decibels for the right ear, and 50 decibels in the left ear.  The speech recognition score, using the Maryland CNC word list, was 92 percent in the right ear and 88 percent in the left ear.  

Applying the results from the June 2010 audiology examination to the Rating Schedule shows Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  The examiner also noted that the Veteran reported his main complaint was ringing in the ears. 

The claims file contains an October 2010 audiometric test; it is unclear whether this test is by a VA provider or a private medical provider.  The examiner noted word recognition testing on the right of 76 percent at 80 decibels and 80 percent at 80 decibels on the left.  Pure tone testing revealed moderate to severe sensorineural hearing loss in the right ear and moderate to profound sensorineural hearing loss in the left ear.  It is not clear whether this testing met the specifications of VA regulations, as described above, and moreover the examiner did not provide numerical findings (graphs only) and did not provide any findings for 3000 hertz bilaterally.  Given these caveats, the Board does not find this testing to be adequate for evaluation purposes. 

The Veteran was afforded a new VA audiological examination in June 2012, which revealed the following puretone thresholds: 


HERTZ

1000
2000
3000
4000
RIGHT
50
50
70
80
LEFT
45
50
55
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 62.5 decibels for the right ear, and 55 decibels in the left ear.  The speech recognition score, using the Maryland CNC word list, was 72 percent in the right ear and 78 percent in the left ear.  

Applying the results from the June 2012 audiology examination to the Rating Schedule shows Level V hearing acuity in the right ear and Level IV hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a disability rating of 10 percent for bilateral hearing loss under Diagnostic Code 6100.  With regards to the functional impact of the hearing loss, the examiner noted that the Veteran reported his hearing had worsened in the past year. 

As discussed previously, the Veteran was afforded another VA audiological examination in August 2014, which revealed the following puretone thresholds:


HERTZ

1000
2000
3000
4000
RIGHT
50
55
60
75
LEFT
55
65
85
90

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 60 decibels for the right ear, and 73.75 decibels in the left ear.  The speech recognition score, using the Maryland CNC word list, was 68 percent in the right ear and 72 percent in the left ear.  

Applying the results from the August 2014 audiology examination to the Rating Schedule shows Level V hearing acuity in the right ear and Level VI hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a disability rating of 20 percent for bilateral hearing loss under Diagnostic Code 6100.  The examiner also noted that the Veteran's hearing loss made it difficult to hear soft conversation, distant sounds, television and the telephone.  

The Board has reviewed the Veteran's history of audiological examinations and concludes that based on objective testing the Veteran is not entitled to an increased initial rating of his bilateral hearing loss at any point during the pendency of his appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Having said that, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2015).  Based on the findings of the medical evidence of record, neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  Id. 

In addition to the medical evidence above, the Board has considered the lay evidence provided by the Veteran, in which he generally contended that his disability should be rated higher.  A layperson's testimony is competent evidence in regard to the symptoms he experiences.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, the medical evidence is considered the most probative evidence with regard to the level of severity of the Veteran's service-connected hearing loss.  Moreover, each VA examiner that administered audiometric testing considered the functional effects of the Veteran's bilateral hearing loss during the examination.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

As previously discussed, in Martinak, the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321 (b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  Here, no VA examiner at any point during the pendency of the appeal noted that the Veteran reported any impact of the hearing loss on his daily life which would warrant a referral for extraschedular rating, and it is not the duty of VA to "read the mind of the Veteran."  Martinak, 21 Vet. App. at 455; Cintron v. West, 13 Vet. App. 251, 259 (1999).  

When comparing the Veteran's disability picture (as reflected by the audiometric testing coupled with the functional loss reported by each VA examiner) with the symptoms contemplated by the Rating Schedule, the Board finds that his experiences are congruent with the disability picture represented by the assigned staged disability ratings.  Increased ratings are provided for by the regulations for certain manifestations of the service-connected bilateral hearing loss disorder, but the medical evidence demonstrates that those manifestations are not present.  Moreover, the Board has considered the Veteran's service-connected bilateral hearing loss under the provisions for exceptional patterns of hearing loss, but found that the Veteran's bilateral hearing loss did not meet the criteria for such application.  38 C.F.R. § 4.86.  The criteria for the assigned ratings reasonably describe the Veteran's service-connected bilateral hearing loss disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996); Thun, 22 Vet. App. at 115.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, as the Veteran is retired (as noted at his 2014 examination) and has not contended that his hearing loss precludes employability, this case does not raise a claim for a total disability rating based upon individual unemployability.


ORDER

An initial compensable disability rating for bilateral sensorineural hearing loss prior to June 19, 2012 is denied. 

An initial disability rating in excess of 10 percent for bilateral sensorineural hearing loss prior to August 21, 2014 is denied. 

An initial disability rating in excess of 20 percent for bilateral sensorineural hearing loss from August 21, 2014 is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


